Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request corresponds to continuation of Application 16437180, now US Patent No. 11335021. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 05/16/2022 has been entered.
Claims 1-20 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 17  is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11335021. 


Instant Application NO. 17745087
Patent NO. 11335021
1. A system for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor, comprising: an identification module, associated with the vision system processor, that automatically identifies a 3D region in the 3D image that contains the cuboidal object; a selection module, associated with the vision system processor, that automatically selects 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; an analysis module that statistically analyzes, and generates statistics for, the selected 3D image data that correspond to approximate cuboidal object faces or boundaries; and a refinement module, responsive to the analysis module, that chooses statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.

17. A method for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor, comprising the steps of: automatically identifying a 3D region in the 3D image that contains the cuboidal object; automatically selecting 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; statistically analyzing, and generating statistics for, the selected 3D image data 9 that correspond to approximate cuboidal object faces or boundaries; and choosing statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.
1. A vision system having a vision system processor for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor, comprising: an identification module, associated with the vision system processor, that automatically identifies a 3D region in the 3D image that contains the cuboidal object; a selection module, associated with the vision system processor, that automatically selects 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; an analysis module that statistically analyzes, and generates statistics for, the selected 3D image data that correspond to approximate cuboidal object faces or boundaries; a refinement module, responsive to the analysis module, that chooses statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object; and a convexity process that measures a degree of a convex shape along at least one surface of the object, wherein the convexity process is constructed and arranged to (a) fit a plane with respect to boundary edges in the 3D image of the object that correspond to the top surface, (b) obtain a first point on the top surface, (c) obtain a second point on the boundary edges, and (d) determine a measure of convexity of the top surface using the relative first point and second point.


Regarding Instant independent claims 1 and 17 corresponding to claim 1 of the Parent.

     Patented claim 1 encompasses all the teachings of the respective instant claims. Although the instant claims at issue are not identical to claim 1 of the Patent, they are not patentably distinct from each other. The modifications of the instant claims in regards to the patented claims would have been obvious to one skill in the art which maybe further realized according to design incentives or the like. Thereby the instant claims are rejected under the provisions of the nonstatutory obviousness-type double patenting rejection. Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Regarding independent claims 1, and 17:
    The claims requires “3D image of the object acquired by an image sensor of the vision system processor”.

        In relying on the claim languages of the independent claims, and the disclosure, the limitations of “the vision system processor” are not specifically clear as what applicant intends to claim, as said vision system processor has not been previously cited. Furthermore, the specification cites the invention pertains to machine visual or vision inspection and not necessarily to a conventional vision system as understood in the art. For purpose of examination, the Examiner interprets the vision system to be embodied in a machine inspection vision or visual system for estimating dimensions of objects. The claims are thereby found indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
     Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected for failing as described above to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

         Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

     Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph. Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious CUI et al. (CN 107063099, A1) in view of Murphy (US 20140351073, A1).

      Regarding claim 1, CUI teaches a system for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor (the Abstract of CUI teaches an industry manufacturing vision system configure with a set of front and overhead camera devices and an implied image sizes measuring means adapted to measure dimension sizes of the captured images, measured dimension sizes of the abstract comprises an overhead image measurement and a front image part measurement, which measurement obviously intended for estimating said dimensions of an approximately cuboidal object from a 3D image of the object of a top overhead surface and a front face image acquired by an image sensor of the vision system processing means), comprising: 
an analysis module that statistically analyzes, and generates statistics for, the selected 3D image data that correspond to approximate cuboidal object faces or boundaries (an implied image analysis means of the abstract obviously statistically analyzes the top overhead image dimensions and at least the front image dimensions and generates statistics for said obvious selected 3D image data that correspond to approximate cuboidal object faces or boundaries indicating of the invisible regions). 
   However, CUI is silent regarding specifically an identification module, associated with the vision system processor, that automatically identifies a 3D region in the 3D image that contains the cuboidal object; a selection module, associated with the vision system processor, that automatically selects 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; and a refinement module, responsive to the analysis module, that chooses statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.
      Murphy teaches in at least para. 0043-0051, 0121-0122, Fig. 7, and 18-19 teaches a vision machine inspection system using a 3D camera image sensor, a processor, and dimension capture module collectively forming an image acquisition, and analysis means for generating data or statistics for estimating dimensions of a packaging indicative of said approximately cuboidal object, further teaches at least para. 0151-0153, and 0201 connected analysis method to obviously automatically identify identified and selected 3D image data region from the 3D image that corresponds to approximate faces of the cuboidal packaging object, Murphy further teaches in at least para. 0201 and 0204 and Fig. 18 the machine vision system may employ a plurality of techniques for selecting image data from the 3D image that corresponds to approximate face or perimeter or boundaries of the cuboidal object and refining in at least para. 0047 by an understood refining module at least statistics and dimensions corresponding to obviously improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CUI in view of Murphy to include said identification module, the selection module, associated with the vision system processor, that automatically selects 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object and said refinement module, as illustrated above, as CUI in view of Murphy are in the same field of endeavor of using image capturing means positioned at least predetermined position and/or location to capture 3D images of transported object to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of CUI in the sense that identified and estimated dimensions and sizes of said 3D images are used for at least selecting regions, boundaries and/or parts that need to be optimized wherein said refining means of Murphy further adjust said dimensions to as to optimize the dimensions sizes of the object for at least correcting manufacturing defects and/or improving transportability according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 17, CUI teaches a method for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor (the Abstract of CUI teaches an industry manufacturing vision system comprising said method and configured with a set of front and overhead camera devices and an implied image sizes measuring means adapted to measure dimension sizes of the captured images, measured dimension sizes of the abstract comprises an overhead image measurement and a front image part measurement, which measurement obviously intended for estimating said dimensions of an approximately cuboidal object from a 3D image of the object of a top overhead surface and a front face image acquired by an image sensor of the vision system processing means) comprising the steps of: 
statistically analyzing, and generating statistics for, the selected 3D image data that correspond to approximate cuboidal object faces or boundaries (an implied image analysis means of the abstract obviously statistically analyzes the top overhead image dimensions and at least the front image dimensions and generates statistics for said obvious selected 3D image data that correspond to approximate cuboidal object faces or boundaries indicating of the invisible regions). 
   However, CUI is silent regarding specifically automatically identifying a 3D region in the 3D image that contains the cuboidal object; 
automatically selecting 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; and choosing statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.
      Murphy teaches in at least para. 0043-0051, 0121-0122, Fig. 7, and 18-19 teaches a vision machine inspection system using a 3D camera image sensor, a processor, and dimension capture module collectively forming an image acquisition, and analysis means for generating data or statistics for estimating dimensions of a packaging indicative of said approximately cuboidal object, further teaches at least para. 0151-0153, and 0201 connected analysis method to obviously automatically identify identified and selected 3D image data region from the 3D image that corresponds to approximate faces of the cuboidal packaging object, Murphy further teaches in at least para. 0201 and 0204 and Fig. 18 the machine vision system may employ a plurality of techniques for selecting image data from the 3D image that corresponds to approximate face or perimeter or boundaries of the cuboidal object and refining in at least para. 0047 by an understood refining module at least statistics and dimensions corresponding to obviously improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CUI in view of Murphy to include 
automatically identifying said 3D region in the 3D image that contains the cuboidal object; automatically selecting said 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object; and choosing statistics that correspond to said improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object, as illustrated above, as CUI in view of Murphy are in the same field of endeavor of using image capturing means positioned at least predetermined position and/or location to capture 3D images of transported object to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of CUI in the sense that identified and estimated dimensions and sizes of said 3D images are used for at least selecting regions, boundaries and/or parts that need to be optimized wherein said refining means of Murphy further adjust said dimensions to as to optimize the dimensions sizes of the object for at least correcting manufacturing defects and/or improving transportability according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 1-4, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious Driegen et al. (US 2018/0253857, A1) in view of Murphy.

      Regarding claim 1, Driegen teaches a system for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image 112b sensor of the vision system processor (Driegen teaches in at least para. 0052, 0054, 0084, and Figs. 3 a dimensioning system 200 acquiring 3D images acquired by a set of camera devices, and the system further comprising a computer vision means 204 for visualizing utilizing at least a point cloud method and computing control means of computer 104 of further para 0046-0047 for estimating and measuring dimension sizes of the captured images, estimating said dimensions of a package indicating said approximately cuboidal object from a 3D image of the packaging object acquired by the camera devices of the vision system processing means), comprising: an identification module, associated with the vision system processor, that automatically identifies a 3D region in the 3D image that contains the cuboidal object (using at least a point cloud technique of para. 0046-0051 and 0069-0075 to determine whether an object is a cuboidal object, and to automatically identifying further in para. 0046-0051 and 0069-0075 a 3D region in the 3D image containing center points image data and the edges regions);
a selection module, associated with the vision system processor, that automatically selects 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object (utilizing at least the point cloud of para. 0046-0050 and said bounding box method of para. 0074-0077 for at least selecting by ab obvious selecting means 3D center points image data that correspond to approximate cuboidal faces and edges corresponding to said boundaries);
an analysis module that statistically analyzes, and generates statistics for, the selected 3D image data that correspond to approximate cuboidal object faces or boundaries (utilizing at least the point cloud of para. 0046-0050 and said bounding box method of para. 0075-0077 for at least statistically analyzes length, width, height of said image data, and generates statistics for selected 3D image data that correspond to approximate cuboidal packaging faces or the edges). 
   However, Driegen is silent regarding specifically a refinement module, responsive to the analysis module, that chooses statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.
      Murphy teaches in at least para. 0043-0051 and 0199-0202 a vision machine inspection system using a 3D camera image sensor, a processor, and dimension capture module collectively forming an image acquisition, and analysis means for generating data for locating and isolating at least a top most face of a packaging object and its edges and generating statistics for estimating dimensions of a packaging indicative in a case of said approximately cuboidal object, further teaches at least para. 0153-0154, and 0201 connected analysis method to obviously automatically identify identified and selected 3D image data region from the 3D image that corresponds to approximate edges or faces of the cuboidal packaging object, Murphy further teaches in at least para. 0204 and Fig. 18 the machine vision system may employ a plurality of techniques for selecting image data from the 3D image that corresponds to approximate face or perimeter or boundaries of the cuboidal object and refining in at least para. 0046-0047 by an understood refining module at least statistics and dimensions corresponding to obviously improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said identification module, selection, analysis module and said refinement module, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that identified and estimated dimensions and sizes of said 3D images are used for at least selecting regions, boundaries and/or parts that need to be optimized wherein said refining means of Murphy further adjust said measured dimensions to as to optimize the dimensions sizes of the object for at least correcting manufacturing defects and/or improving transportability according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 2 (according to claim 1), Driegen is silent regarding wherein the identification module identifies the 3D region using a 3D connected component analysis.
     Murphy further teaches in at least para. 0200-0203 and 0153 an implied connected component analysis to locate, isolate, and select at least a group of pixels and region closest to the topmost image data and identifies the 3D region using said implied 3D connected component analysis, and excludes furthest connected features or pixels other than said selects 3D region by understoodly testing the 3D image data using said implied connected component analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said identification module identifies the 3D region using a 3D connected component analysis, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that the system of Murphy isolate and locate a region in the 3D image by excluding connected components furthest away from the center region image and selects those components closest to the center region wherein a topmost image region and edges regions are identified wherein a more accurate measurement of the dimensions sizes of said regions maybe obtained, as there is a case said measurements may need to be recalibrated or refined so as to optimized said dimensions and refining said measured dimensions for at least correcting manufacturing defects and/or improving packaging quality according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 3 (according to claim 2), Driegen is silent regarding wherein the selection module selects the 3D region by testing the 3D image data using the 3D connected component analysis.
     Murphy further teaches in at least para. 0200-0203 and 0153 the implied connected component analysis to locate, isolate, and select at least a group of pixels and excludes furthest connected features or pixels other than said selects 3D region by understoodly testing the 3D image data to find pixels located away from the select region using said implied connected component analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said selection module selects the 3D region by testing the 3D image data using the 3D connected component analysis, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that the system of Murphy isolate, locate and select a region in the 3D image by understoodly testing such as by identifying connected components furthest away from the center region image, and components closest or adjacent to the center region, and subsequently  excluding said components furthest away from the center region image, resulting in the locating of the topmost image region and edges regions wherein a more accurate measurement of the dimensions sizes of said regions maybe obtained, as there is a case said measurements may need to be recalibrated or refined so as to optimized said dimensions and refining said measured dimensions for at least correcting manufacturing defects and/or improving packaging quality according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 4 (according to claim 3), Driegen is silent regarding wherein the 3D connected component analysis is constructed and arranged to identify groups of voxels of the 3D image that are adjacent to each other and that excludes, from each one of the groups, any voxels whose distance from a respective of the groups exceeds an adjacency threshold.
     Murphy further teaches in at least para. 0199-0203 the implied connected component analysis to locate, isolate, and select graphic information that defines a point in the 3D image data essentially obviously arranged to identify groups of voxels of the 3D image that are adjacent to each other and that excludes, from each one of the groups, any voxels whose distance from the select center region exceeds said adjacency threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said 3D connected component analysis is constructed and arranged to identify groups of voxels of the 3D image that are adjacent to each other and that excludes, from each one of the groups, any voxels whose distance from a respective of the groups exceeds an adjacency threshold, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that the system of Murphy isolate, locate and select a region in the 3D image by understoodly testing such as by identifying connected components furthest away from the center region image, and components closest or adjacent to the center region, and subsequently  excluding said components furthest away from the center region image, resulting in the locating of the topmost image region and edges regions wherein a more accurate measurement of the dimensions sizes of said regions maybe obtained, as there is a case said measurements may need to be recalibrated or refined so as to optimized said dimensions and refining said measured dimensions for at least correcting manufacturing defects and/or improving packaging quality according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 17, Driegen teaches a method for estimating dimensions of an approximately cuboidal object from a 3D image of the object acquired by an image sensor of the vision system processor (Driegen teaches in at least para. 0052, 0054, 0084, and Figs. 3 a dimensioning system 200 comprising said method for acquiring 3D images acquired by a set of camera devices, and the system further comprising a computer vision means 204 for visualizing utilizing at least a point cloud method and computing control means of computer 104 of further para 0046-0047 for estimating and measuring dimension sizes of the captured images, estimating said dimensions of a package indicating said approximately cuboidal object from a 3D image of the packaging object acquired by the camera devices of the vision system processing means), comprising the steps of: 
automatically identifying a 3D region in the 3D image that contains the cuboidal object (using at least a point cloud technique of para. 0046-0051 and 0069-0075 to determine whether an object is a cuboidal object, and to automatically identifying further in para. 0046-0051 and 0069-0075 a 3D region in the 3D image containing center points image data and the edges regions);
automatically selecting 3D image data from the 3D image that corresponds to approximate faces or boundaries of the cuboidal object (utilizing at least the point cloud of para. 0046-0050 and said bounding box method of para. 0074-0077 for at least selecting 3D image data that correspond to approximate cuboidal faces and edges or boundaries); and generating statistics for, the selected 3D image data  that correspond to approximate cuboidal object faces or boundaries (para. 0046-0050 and 0075-0077 further teaches said generated statistics for, the selected 3D image data  that correspond to approximate cuboidal object faces or boundaries).
     However, Driegen is silent regarding wherein choosing statistics that correspond to improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object.
      Murphy teaches in at least para. 0043-0051 and 0199-0202 a vision machine inspection system using a 3D camera image sensor, a processor, and dimension capture module collectively forming an image acquisition, and analysis means for generating data for locating and isolating at least a top most face of a packaging object and its edges and generating statistics for estimating dimensions of a packaging indicative in a case of said approximately cuboidal object, further teaches at least para. 0153-0154, and 0201 connected analysis method to obviously automatically identify identified and selected 3D image data region from the 3D image that corresponds to approximate edges or faces of the cuboidal packaging object, Murphy further teaches in at least para. 0204 and Fig. 18 the machine vision system may employ a plurality of techniques for selecting image data from the 3D image that corresponds to approximate face or perimeter or boundaries of the cuboidal object and refining in at least para. 0046-0047 by an understood refining module at least statistics and dimensions corresponding to obviously improved cuboidal dimensions from among cuboidal object length, width and height, the improved cuboidal dimensions being provided as dimensions for the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said automatically identifying steps, said analyzing, said selecting and said choosing statistics that correspond to said improved cuboidal dimensions, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that identified and estimated dimensions and sizes of said 3D images are used for at least selecting regions, boundaries and/or parts that need to be optimized wherein said refining means of Murphy further adjust said measured dimensions to as to optimize the dimensions sizes of the object for at least correcting manufacturing defects and/or improving transportability according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 19 (according to claim 17), Driegen is silent regarding wherein the step of automatically identifying comprises using a 3D connected component analysis and the step of automatically selecting comprises testing the 3D image data using the 3D connected component analysis.
     Murphy further teaches in at least para. 0200-0203 and 0153 an implied connected component analysis to locate, isolate, and select at least a group of pixels and region closest to the topmost image data and identifies the 3D region using said implied 3D connected component analysis, and excludes furthest connected features or pixels other than said selects 3D region by understoodly testing the 3D image data using said implied connected component analysis; wherein said excludes furthest connected features or pixels other than said selects 3D region by understoodly testing the 3D image data to find pixels located away from the select region using said implied connected component analysis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy to include said automatically identifying comprises using a 3D connected component analysis and the step of automatically selecting comprises testing the 3D image data using the 3D connected component analysis, as illustrated above, as Driegen in view of Murphy are in the same field of endeavor of employing a computer visual system comprising an image capturing means positioned at least a predetermined position and/or location of a table surface or a conveyed surface to capture 3D images of at least transported objects to automatically identify at least a region, a size of front facing image region in the 3D image, and a second image of atop surface or overhead surface, and estimate at least dimensions of boundaries regions, top image regions and the front image regions; the machine vision system of Murphy further complements said vision system of Driegen in the sense that the system of Murphy isolate, locate and select a region in the 3D image by understoodly testing such as by identifying connected components furthest away from the center region image, and components closest or adjacent to the center region, and subsequently  excluding said components furthest away from the center region image, resulting in the locating of the topmost image region and edges regions wherein a more accurate measurement of the dimensions sizes of said regions maybe obtained, as there is a case said measurements may need to be recalibrated or refined so as to optimized said dimensions and refining said measured dimensions for at least correcting manufacturing defects and/or improving packaging quality according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious Driegen in view of Murphy, A1) and further in view of Andrew et al. (US 20080123945, A1).

     Regarding claim 5 (according to claim 4), Driegen in view of Murphy are silent regarding wherein a length dimension and width dimension of the bounding box are refined using at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA).
    Andrew teaches in at least para. 0224, 0305 and 0367 collected bounding box including at least a length dimension and width dimension refined or updated in at least para. 0021 using at least one of a boundary statistics analysis of at least para. 0305. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Andrew to include said length dimension and width dimension of the bounding box are refined using at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA), as illustrated above, as Driegen in view of Murphy and further in view of Andrew are in the same field of endeavor of employing of recalibrating and/or refining estimated and measured dimension sizes of a packaging object or the like, a bounding box method of Driegen maybe used or a refinement method of Murphy, Andrew further complements Driegen in view of Murphy in the sense that the refinement of the dimension sizes of Driegen in view of Murphy are further refined using said at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA), as one skill in the art would appreciate a plurality of other refinement techniques maybe used in the art, as the usage of a specific refinement method appears to be a matter of design choice based at least on its intended applicability, wherein said bounding box method with said boundary analysis or said statistical analysis understoodly further allow said system to further correct and optimizing said estimated dimension sizes  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious Driegen in view of Murphy, and further in view of Andrew and further in view of Zhan et al. (US 20100034440, A1).

     Regarding claim 6 (according to claim 5), Driegen in view of Murphy, and further in view of Andrew are silent regarding wherein the refinement module uses a least squares surface fitting process to refine a height dimension.
     Zhan teaches in at least para. 0014, least squares fitting, and a refining patterns means, where further in at least para. 0045 the system configures to calculate curvature measurements, and to refine measurements using at least said least squares surface fitting process to refine obviously a height dimension. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Andrew, and further in view of Zhan to include the refinement module uses a least squares surface fitting process to refine a height dimension, as illustrated above, as Driegen in view of Murphy and further in view of Andrew, and further in view of Zhan are in the same field of endeavor of employing of recalibrating and/or refining estimated and measured dimension sizes of a packaging object or the like, a bounding box method of Driegen maybe used or a refinement method of Murphy, Zhan further complements Driegen in view of Murphy, and further in view of Andrew in the sense that the refinement of the dimension sizes of Driegen in view of Murphy, and further in view of Andrew are further refined using said at least one of a points statistical analysis (PSA), and a boundary statistical analysis (BSA) or the like, as one skill in the art would appreciate a plurality of other known refinement techniques maybe used in the art, as the usage of a specific refinement method such as the used least squares surface fitting process to refine a height dimension of the package object appears to be further a matter of design choice based at least on its intended applicability, wherein said least squares surface fitting process to refine said height dimension method understoodly further allow said system to further correct and optimizing said estimated height dimension sizes which a case may include a known defect or irregularity such a bulge region, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 20 (according to claim 17), Driegen in view of Murphy are silent regarding wherein further comprising, refining a length dimension and width dimension of the boundaries using at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA), and wherein a height dimension is refined using a least squares surface fitting process.
    Andrew teaches in at least para. 0224, 0305 and 0367 collected bounding box including at least a length dimension and width dimension refined or updated in at least para. 0021 using at least one of a boundary statistics analysis of at least para. 0305. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Andrew to include said length dimension and width dimension of the bounding box are refined using at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA), as illustrated above, as Driegen in view of Murphy and further in view of Andrew are in the same field of endeavor of employing of recalibrating and/or refining estimated and measured dimension sizes of a packaging object or the like, a bounding box method of Driegen maybe used or a refinement method of Murphy, Andrew further complements Driegen in view of Murphy in the sense that the refinement of the dimension sizes of Driegen in view of Murphy are further refined using said at least one of a points statistical analysis (PSA) and a boundary statistical analysis (BSA), as one skill in the art would appreciate a plurality of other refinement techniques maybe used in the art, as the usage of a specific refinement method appears to be a matter of design choice based at least on its intended applicability, wherein said bounding box method with said boundary analysis or said statistical analysis understoodly further allow said system to further correct and optimizing said estimated dimension sizes  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Driegen in view of Murphy, and further in view of Andrew are silent regarding wherein the refinement module uses a least squares surface fitting process to refine a height dimension.
     Zhan teaches in at least para. 0014, least squares fitting, and a refining patterns means, where further in at least para. 0045 the system configures to calculate curvature measurements, and to refine measurements using at least said least squares surface fitting process to refine obviously a height dimension. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Andrew, and further in view of Zhan to include the refinement module uses a least squares surface fitting process to refine a height dimension, as illustrated above, as Driegen in view of Murphy and further in view of Andrew, and further in view of Zhan are in the same field of endeavor of employing of recalibrating and/or refining estimated and measured dimension sizes of a packaging object or the like, a bounding box method of Driegen maybe used or a refinement method of Murphy, Zhan further complements Driegen in view of Murphy, and further in view of Andrew in the sense that the refinement of the dimension sizes of Driegen in view of Murphy, and further in view of Andrew are further refined using said at least one of a points statistical analysis (PSA), and a boundary statistical analysis (BSA) or the like, as one skill in the art would appreciate a plurality of other known refinement techniques maybe used in the art, as the usage of a specific refinement method such as the used least squares surface fitting process to refine a height dimension of the package object appears to be further a matter of design choice based at least on its intended applicability, wherein said least squares surface fitting process to refine said height dimension method understoodly further allow said system to further correct and optimizing said estimated height dimension sizes which a case may include a known defect or irregularity such a bulge region, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious Driegen in view of Murphy, and further in view of Sperry et al. (US 6253806, A1),

     Regarding claim 7 (according to claim 1), Driegen in view of Murphy are silent regarding wherein further comprising a convexity process that measures a degree of a convex shape along at least one surface of the object.
    Sperry teaches in at least Figs. 3-4 transported package media and in cols. 10, lines 30-67 and Col. 11, lines 1-10 a controller programmed to determine a shape of said transported object after being sealed, and able to determine and measure a before and after height bulginess of the package measuring said degree of bulginess or convex shape along at least one surface of the packaging object and further configured to use a training algorithm selecting a training mode in the algorithm which may refine the height of said measured bulginess, said controller and training algorithm may obviously employ one of said convexity process to determine said bulge in height of said object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Sperry to include wherein said convexity process that measures a degree of a convex shape along at least one surface of the object, as illustrated above, as Driegen in view of Murphy, and further in view of Sperry are in the same field of endeavor of executing image data analysis from at least sensed packaging data, Sperry further complements Driegen in view of Murphy in the sense that the prior art of Sperry specifically identify regions forming a curvature, curves or bulginess of packaging objects before and after/during transportation, where a training algorithm of Sperry when combined with the machine vision of Driegen in view of Murphy will capably be adapted to refine at least estimated bulges heights of said packaging objects based on at least detected bulges during or after being conveyed whereby correcting possible bulginess defect or irregularity of said packaging object according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 8 (according to claim 7), Driegen in view of Murphy are silent regarding wherein the convexity process is constructed and arranged to determine a bulge in height along the at least one surface of the object.
    Sperry further teaches in at least Figs. 3-4 and in cols. 10, lines 30-67 and Col. 11, lines 1-10 transported package media bulginess heights measurements wherein the controller and training algorithm further constructed and arranged to determine a bulge in height along the at least one surface of the packaging object, said controller and training algorithm may obviously employ one of said convexity process to determine said bulge in height of said object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Sperry to include wherein said convexity process is constructed and arranged to determine a bulge in height along the at least one surface of the object, as illustrated above, as Driegen in view of Murphy, and further in view of Sperry are in the same field of endeavor of executing image data analysis from at least sensed packaging data, Sperry further complements Driegen in view of Murphy in the sense that the prior art of Sperry specifically identify regions forming a curvature, curves or bulginess of packaging objects before and after/during transportation, where a training algorithm of Sperry when combined with the machine vision of Driegen in view of Murphy will capably be adapted to refine at least estimated bulges heights of said packaging objects based on at least detected bulges during or after being conveyed whereby correcting possible bulginess defect or irregularity of said packaging object according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 9 (according to claim 8), Driegen in view of Murphy are silent regarding
the refinement process includes a height from bulginess process that refines the height dimension based on a bulginess estimate for the object.
    Sperry further teaches in at least Figs. 3-4 and in cols. 10, lines 30-67 and Col. 11, lines 1-10 transported package media bulginess heights measurements wherein the controller and training algorithm further constructed and arranged to determine a bulge in height along the at least one surface of the packaging object wherein the controller and/or training algorithm refines or changes a height from bulginess process that refines the height dimension based on a bulginess estimate for the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Sperry to include wherein said refinement process includes a height from bulginess process that refines the height dimension based on a bulginess estimate for the object, as illustrated above, as Driegen in view of Murphy, and further in view of Sperry are in the same field of endeavor of executing image data analysis from at least sensed packaging data, Sperry further complements Driegen in view of Murphy in the sense that the prior art of Sperry specifically identify regions forming a curvature, curves or bulginess of packaging objects before and after/during transportation, where a training algorithm of Sperry when combined with the machine vision of Driegen in view of Murphy will capably be adapted to refine at least estimated bulges heights of said packaging objects based on at least detected bulges during or after being conveyed whereby correcting possible bulginess defect or irregularity of said packaging object according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious Driegen in view of Murphy and further in view of Ding et al. (US 20130027538, A1),

    Regarding claim 13 (according to claim 1), and claim 18 (according to claim 17),  Driegen in view of Murphy are silent regarding wherein further comprising a user interface that displays a plurality of interface screens for setup and runtime operation of the system, and wherein the object moves along a conveyor surface with respect to a field of view of the image sensor. 
    Ding further teaches in at least para. 0051 at runtime a plurality of interface screens for setup and runtime operation of the system further noted in at least para. 0063-0064 are displayed and wherein the object moves with respect to a field of view of the image sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Driegen in view of Murphy, and further in view of Ding to include wherein said user interface that displays a plurality of interface screens for setup and runtime operation of the system, and wherein the object moves along a conveyor surface with respect to a field of view of the image sensor, as illustrated above, as Driegen in view of Murphy, and further in view of Ding are in the same field of endeavor of executing image analysis using at least one of a points analysis, connected component analysis where image data forming a curvature, curves or bulges may be detected, the analysis as illustrated in at least Ding may be presented in real-time at setting or at runtime which when combined to the prior arts of Driegen in view of Murphy allow a user to conveniently view the measurements and optimizations which may be performed by an automated process indicative of an auto-tune function, wherein further based on said detection an optimization or refinement process may be executed based on a degree of a convex shape of a curvature using known means to refine, or optimize the detected patterns or dimensions, further realizable according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim Standings
Dependent claims 10-12, and 14-16 are Objectable in regards to the rejection of their corresponding independent claims, but maybe allowable if all applicable rejections are overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of records other than the patented prior art of the double patenting rejection do not appear to teach: claim 10. The system as set forth in claim 7 wherein the convexity process is constructed and arranged to (a) fit a plane with respect to boundary edges in the 3D image of the object that correspond to the top surface, (b) obtain a tallest point on the top surface, (c) obtain a tallest point on the boundary edges, and (d) determine a measure of convexity of the top surface using the relative tallest points.
11. The system as set forth in claim 10 wherein the refinement module is constructed and arranged to adjust the improved cuboidal dimensions based on the determined convexity.
12. The system as set forth in claim 11 wherein the at least one surface is a top 2 surface.
14. The system as set forth in claim 13 wherein the displays for setup include an application details display for determining optimal distance between the image sensor and the conveyor surface based upon at least one of parameters of a camera assembly having the image sensor, speed of the conveyor surface and width of the conveyor surface and a range of minimum and maximum size measurements for the object.
15. The system as set forth in claim 14 wherein the displays for setup include a baseline display that determines a reference measurement based upon acquisition of a 3D image of the conveyor surface by the image sensor.
16. The system as set forth in claim 15 wherein the displays for setup include an AutoTune display that operates a process for determining measurements of a plurality of objects moving through the field of view of the image sensor on the conveyor surface and thereby refining estimation of object dimensions by the system.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/7/2022